

115 HRES 882 IH: Expressing the sense of the House of Representatives during Teacher Appreciation Week regarding the importance of education, particularly civics education.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 882IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Norman submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives during Teacher Appreciation Week regarding the
			 importance of education, particularly civics education.
	
 Whereas educators play an important role in preparing students for the future; Whereas through civics education parents, teachers, mentors, and all educators emphasize the importance of understanding how our Government operates; and
 Whereas having students who are engaged and educated on the subject of civics will have a positive impact on the future of the Nation: Now, therefore, be it
	
 That it is the sense of the House of Representatives that to continue to cherish our rights and duties, all Americans should recognize the importance of civics education.
		